Case: 1:19-cv-00099-SJD-KLL Doc #: 19-2 Filed: 07/03/19 Page: 1 of 1 PAGEID #: 91

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO

 

 

WESTERN DIVISION
BRENDAN BERGER, )
)
Plaintiff, ) Case No. 1:19¢ev00099
)
v. ) Judge: Hon. Susan J. Dlott
) Magistrate Judge: Hon. Karen L.
NATIONAL BOARD OF MEDICAL ) Litkovitz
EXAMINERS, )
)
Defendant. )
)
ORDER

—_—

AND NOW, this 5 day of July, 2019 upon consideration of Plaintiff's Motion
and the Parties’ Joint Stipulation, it is hereby ORDERED that the records filed in support of
Plaintiff's Motion for Preliminary Injunction or Defendant’s Response thereto that consist of

medical records prepared by a healthcare provider of Mr. Berger may be filed under seal.

Hon. Judge Susan : Dlott

Magistrate Hon. Judge Karen L. Litkovitz
